     Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 1 of 8 PageID #:1247




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE FINAL CO. LLC,
                                                    Case No. 21-cv-00332
               Plaintiff,
                                                    Judge Manish S. Shah
v.

BABY DD STORE, et al.,

               Defendants.


                              DEFAULT JUDGMENT ORDER

       This action having been commenced by Plaintiff The Final Co. LLC (“Final” or

“Plaintiff”) against the the defendants identified on Schedule A, and using Online Marketplace

Accounts identified on Schedule A, and Plaintiff having moved for entry of Default and Default

Judgment against the defendants identified on Schedule A attached hereto (collectively, the

“Defaulting Defendants”);

       This Court having entered upon a showing by Plaintiff a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

       Plaintiff having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and

       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired, the allegations of the Complaint are

uncontroverted and are deemed admitted;
                                               1
    Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 2 of 8 PageID #:1248




       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in Illinois.    Specifically, Defaulting Defendants have targeted sales to Illinois

residents by setting up and operating e-commerce stores that target United States consumers

using one or more Seller Aliases, offer shipping to Illinois, and have sold products infringing

directly and/or indirectly the following patented Final Design.

     Patent Number                      Claim                        Issue Date
        D879,528                                                    March 31, 2020




       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for patent

infringement (35 U.S.C. § 271).




                                                2
     Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 3 of 8 PageID #:1249




       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       and all persons acting for, with, by, through, under or in active concert with them be

       permanently enjoined and restrained from:

       a. offering for sale, selling, and importing any product not authorized by Final and that

           includes any reproduction, copy, or colorable imitation of the design claimed in the

           Final Design;

       b. aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon the

           Final Design; and

       c. effecting assignments or transfers, forming new entities or associations or utilizing

           any other device for the purpose of circumventing or otherwise avoiding the

           prohibitions set forth in Subparagraphs (a) and (b).

2.     Upon Final’s request, any third party with actual notice of this Order who is providing

       services for any of the Defaulting Defendants, or in connection with any of Defaulting

       Defendants’ Online Marketplaces, including, without limitation, any online marketplace

       platforms such as eBay Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

       (“Alibaba”), Amazon.com, Inc. (“Amazon”), and ContextLogic Inc. d/b/a Wish.com

       (“Wish.com”) (collectively, the “Third Party Providers”) shall within seven calendar days

       after receipt of such notice disable and cease displaying any advertisements used by or




                                                3
     Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 4 of 8 PageID #:1250




       associated with Defaulting Defendants in connection with the sale of infringing goods

       using the Final Design.

3.     Pursuant to 35 U.S.C. § 289, Final is awarded profits from each of the Defaulting

       Defendants for infringing use of the Final Design on products sold through at least the

       Defaulting Defendants’ Online Marketplaces according to the below chart:

                   Defaulting Defendant Seller Aliases       Profit Award
                         Mintiml Friendly Store                  $250
                          Mintiml Garden Store                   $250
                      RAINBEAM Dropship Store                    $250
                             Baby DD Store                       $250
                           CE FDA Mask Store                     $250
                            Mintiml Life Store                   $250
                           MURRICON Store                        $250
                         ONMIER Official Store                   $250
                           ANYANG DEXIN                          $250
                            Dingrenyumeiguo                      $250
                           DREAM TRADERS                         $250
                                 FSEUS                           $250
                                Grandey                          $250
                                Gu NBA                           $250
                             guoquanxiao-us                      $250
                              Juantin Store                      $250
                              Lucky Youth                        $250
                               MOME-EB                           $250
                                 Twbbt                           $250
                          Zhangzhonweimeiguo                     $250
                                 Niupoz                          $250
                            Khgdsajdhsaydfs                      $250
                                 Rosabel                         $250

4.     Final may serve this Order on Third Party Providers, including PayPal, Inc. (“PayPal”),

       Alipay, Alibaba, Ant Financial Services Group (“Ant Financial”), Wish.com, and

       Amazon Pay, by e-mail delivery to the e-mail addresses Final used to serve the

       Temporary Restraining Order on the Third Party Providers.

                                              4
     Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 5 of 8 PageID #:1251




5.     Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

       Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall, within seven calendar

       days of receipt of this Order, permanently restrain and enjoin any financial accounts

       connected to Defaulting Defendants’ Seller Aliases or Online Marketplaces from

       transferring or disposing of any funds, up to the above identified damages award, or other

       of Defaulting Defendants’ assets.

6.     All monies, up to the above identified damages award, currently restrained in Defaulting

       Defendants’ financial accounts, including monies held by Third Party Providers such as

       PayPal Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are hereby released

       to Final as partial payment of the above-identified damages, and Third Party Providers,

       including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are

       ordered to release to Final the amounts from Defaulting Defendants’ financial accounts,

       up to the amounts awarded above, within seven calendar days of receipt of this Order.

7.     Until Final has recovered full payment of monies owed to it by any Defaulting

       Defendant, Final shall have the ongoing authority to serve this Order on Third Party

       Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon

       Pay, in the event that any new financial accounts controlled or operated by Defaulting

       Defendants are identified. Upon receipt of this Order, Third Party Providers, including

       PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within seven

       calendar days:

       a. locate all accounts and funds connected to Defaulting Defendants’ Seller Aliases and

           Online Marketplaces, including, but not limited to, any financial accounts connected

           to the information listed in Schedule A hereto, the e-mail addresses identified in

                                               5
     Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 6 of 8 PageID #:1252




           Exhibit 2 to the Declaration of Madison Conradis, and any e-mail addresses provided

           for Defaulting Defendants by third parties;

       b. restrain and enjoin such accounts or funds from transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

       c. release all monies, up to the above identified damages award, restrained in Defaulting

           Defendants’ financial accounts to Final as partial payment of the above-identified

           damages within seven calendar days of receipt of this Order.

8.     In the event that Plaintiff identifies any additional online marketplaces or financial

       accounts owned by Defaulting Defendants, Plaintiff may send notice of any supplemental

       proceeding to Defaulting Defendants by e-mail at the e-mail addresses identified in

       Exhibit 2 to the Declaration of Madison Conradis and any e-mail addresses provided for

       Defaulting Defendants by third parties.

9.     The ten thousand ($10,000) cash bond posted by Plaintiff, including any interest minus

       the registry fee, is hereby released to Plaintiff or its counsel, Greer, Burns & Crain, Ltd.

       The Clerk of the Court is directed to return the cash bond previously deposited with the

       Clerk fo the Court to Plaintiff or its counsel by check made out to the Greer Burns &

       Crain IOLTA account.




This Court is a Final Judgment.

DATED: April 19, 2021


                                             Manish S. Shah
                                             United States District Judge

                                                 6
      Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 7 of 8 PageID #:1253




                The Final Co. LLC v. Baby DD Store, et al. - Case No. 21-cv-00332


                                       Schedule A
No.    Seller Aliases                               No.   Seller Aliases
  1    Baby DD Store                                  2   RAINBEAM Dropship Store
  3    CE FDA Mask Store                              4   ONMIER Official Store
  5    Mintiml Life Store                             6   Mintiml Garden Store
  7    Mintiml Friendly Store                         8   DISMISSED
  9    MURRICON Store                                10   Gu NBA
 11    Juantin Store                                 12   FSEUS
 13    Lucky Youth                                   14   grandey
 15    DISMISSED                                     16   DREAM TRADERS
 17    dingrenyumeiguo                               18   DISMISSED
 19    twbbt                                         20   zhangzhonweimeiguo
 21    ANYANG DEXIN                                  22   MOME-EB
 23    guoquanxiao-us                                24   DISMISSED
 25    DISMISSED                                     26   niupoz
 27    Rosabel                                       28   khgdsajdhsaydfs


No.     Online Marketplaces                         No.   Online Marketplaces
  1     aliexpress.com/store/2794140                  2   aliexpress.com/store/2963075
  3     aliexpress.com/store/5378239                  4   aliexpress.com/store/5572088
  5     aliexpress.com/store/5601200                  6   aliexpress.com/store/5785994
  7     aliexpress.com/store/5799430                  8   DISMISSED
  9     aliexpress.com/store/5889452                 10   amazon.com/sp?seller=A128Z4REUT3
                                                          FX2
 11 amazon.com/sp?seller=A12P147NVV                  12   amazon.com/sp?seller=A1KSTA6W5G
    EEDV                                                  5TS9
 13 amazon.com/sp?seller=A1N55FYEIK                  14   amazon.com/sp?seller=A1Q6YDJ9H91
    W3PK                                                  OUV
 15 DISMISSED                                        16   amazon.com/sp?seller=A2RWVXEFF8
                                                          AXW0
 17 amazon.com/sp?seller=A3FKZXIOLA                  18   DISMISSED
    V68Q
 19 amazon.com/sp?seller=A3L400XR9HI                 20 amazon.com/sp?seller=A3PXV0GPP79
    8SD                                                 TMD
 21 amazon.com/sp?seller=A4KWA1ZX1                   22 amazon.com/sp?seller=AEDHBVJYFN
    RB4P                                                G42
 23 amazon.com/sp?seller=AIZG93CIPRP                 24 DISMISSED
                                                7
      Case: 1:21-cv-00332 Document #: 45 Filed: 04/19/21 Page 8 of 8 PageID #:1254




No. Online Marketplaces                        No. Online Marketplaces
    75
 25 DISMISSED                                   26 ebay.com/usr/niupoz
 27 wish.com/merchant/58a179de7f544650          28 wish.com/merchant/5e7da6045476a80f
    1b7bbf66                                       d6f4c57c




                                           8
